Title: From Thomas Jefferson to Lafayette, 23 April 1781
From: Jefferson, Thomas
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de



Sir
Richmond April 23d. 1781.

I had the pleasure yesterday to receive your favor of the 17th. inst. and am very happy that the Southern States are to have the Benefit of your Aid. On the 18th. inst. the enemy came from Portsmouth &c. (as in the following Letter to the President of Congress to the words Little River on the 11th.) We still consider his [Greene’s] as the interesting Scene of action to us. As long as we can keep him superior to his Antagonist we have little to fear in this Country. Whenever he shall be obliged to retire before Lord Cornwallis and to bring him also into this State our Situation will become dangerous.
North as well as South Carolina being once in the Hands of the Enemy may become the Instruments of our Subjugation and effect what the Enemy themselves cannot. The British force may harrass and distress us greatly but the Carolinas alone can subdue us. The Militia of North Carolina is very nearly as numerous as that of this State. Out of that our Enemy will be able to raise great Armies. We therefore think it our first Interest to keep them under in that Quarter, considering the war in our own Country but as a secondary Object.
For this Reason we mean to send our new Levies for the regular Army to General Greene as fast as they shall be raised, acting with our Militia on the Defensive only in this State.
I shall do myself the pleasure of communicating further to you the future movements of the Enemy with us and Occurrences to the Southward also as far as they shall become known to me. I am &c.,

T. J.

